DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Miyako (WO2015/025963 – machine translation) and Laloy (US 2016/0201189), both references previously of record.  The differences between the instant claims and the prior art is that the instant claims require a continuous indium oxide film and a discontinuous metal film thereon and Miyako teaches an adhesive layer of a resin optionally with a metal compound included there in.  As such, the adhesive layer of Miyako cannot be considered a continuous layer of indium oxide as disclosed in Paragraph 26 and Figure 1a of the originally filed specification.  Applicant’s amendments to the closed language transitional phrase “consisting of” for the metal layer are beyond the required Ag metal taught by Laloy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 29 December 2021, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejections of claims 1, 3-8, 10-12, and 14-18 in view of Miyako and Laloy have been withdrawn.  As outlined above, applicant’s amendments are outside of the scope of these references and would not have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784